DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.  Claims 1, 4, 8 and 15 have been amended.  Claims 1-20 are pending.  

 
Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims are not directed to a mathematical concept, certain methods of organizing human activity, nor a mental process (i.e., inventions that could practically be performed entirely in a human’s mind.)   Estimating an average number of inquiries based on the extracted list of one or more features, wherein the estimating comprises processing the extracted list via a trained regression model employing a neural network and calculating the progress of the diagnosis process based on the average number of natural language inquiries are not limitations that could practically be performed entirely in a human’s mind.  

Kozuch(2012/0084092) teaches retrieving a subgraph with the list of one or more symptoms from a knowledge graph and extracting a list of one or more features from the retrieved subgraph (Fig. 6  and paras. [0061] – [0065]).  Berthon-Jones (7,137,389) teaches estimating an average number of inquiries to see how the number of inquiries changes as the rate of airflow changes (Col. 10, line 16 to Col. 11, line 37).  Loghmani (2012/0185275) teaches average out-degree and in-degree graph sequencing, regression modelling from extracted data, cost and runtime management analysis (paras. [0103] – [0104]; [0113] – [0115]; [0048] – [0049]).  

SATOSHI (JP 2018172167 A), the closest foreign reference of record, teaches estimating the probability of a possible disease based on the result of the inquiry and providing to a doctor.  Afonso (Afonso, Anna M; Ebell, Mark H; Tarleton, Rick L.  A systematic review of high quality diagnostic tests for Chagas disease.  PLoS Neglected Tropical Diseases6.11: NA. Public Library of Science. (Nov 2012)), the closest Non Patent Literature of record teaches summarizing the evidence on the accuracy of diagnostic tests for Chagas disease from high quality diagnostic test studies.

However, the closest prior arts of record teach do not expressly teach, alone or combination: 
estimating, by the device, an average number of inquiries based on the extracted list of one or more features, wherein the estimating comprises processing the extracted list of the one or more features via a trained regression model employing a neural network, wherein an input to the trained regression model is the list of the one or more features and an output of the regression model is the estimated average number of inquiries associated with the one or more features; and calculating, by the device, the progress of the diagnosis process based on the estimated average number of natural language inquiries to provide a virtual diagnosis service.  (Claim 1)
estimate an average number of inquiries based on the extracted list of one or more features, wherein the estimation comprises processing the extracted list of the one or more features via a trained regression model employing neural networks, wherein an input to the trained regression model is a vector comprising the list of the one or more features and an output of the regression model is the estimated average number of inquiries associated with the one or more features, and wherein the average number of inquiries associated with a list of the one or more symptoms refers to an average number of edges of all paths from a start node to an end node associated with the list of the one or more symptoms; and calculate the progress of the diagnosis process based on the estimated average number of inquiries to provide a virtual diagnosis service.  (Claim 8)
estimates an average number of inquiries based on the extracted list of one or more features, wherein the estimation comprises a feeding of the extracted list of the one or more features to a trained regression model, wherein an input to the trained regression model is the list of the one or more features and an output of the regression model is the estimated average number of inquiries associated with the one or more features; calculates the progress of the diagnosis process based on the estimated average number of inquiries to provide a virtual diagnosis service, wherein the use of the trained regression model reduces computing costs for the device and enables feedback during runtime of the virtual diagnosis service; and generates and displays, via a user interface operatively coupled to the system, a visual progress bar indicative of a progress, at a defined time, of the virtual diagnosis service, wherein the calculation of the progress is performed recursively so that the progress of the diagnosis process is calculated dynamically and the generation and the display is updated dynamically.  (Claim 15)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/10/21